Title: To Benjamin Franklin from J. Lafargue, 24 July 1777
From: Lafargue, J.
To: Franklin, Benjamin


Monsieur
A paris Le 24 Juillet 1777
J’ay receu ces jours Derniers Lettre d’un amy avec un sertificat cy-inclus de Monsr. de Torinne. J’ausse me flater Monsr. que L’amy ne s’intereseroit pas pour Luy sy sa [ce], n’étoit pas un Bon Sujet. Pourais je me flater D’un Mot De reponce sur La demande qu’il vous fait? Mon adresse et a l’hotel Saint Thomas rue St. Thomas du Louvre et suis Tres sinseremant Monsieur Votre Tres humble et Tres obeissant serviteur
J. Lafargue
 
Notation: J. La fargue Paris 24 juillet 1777.
